 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   ysalahi@lchb.com
     agitlin@lchb.com
 7
     Interim Class Counsel
 8

 9                            UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                  OAKLAND DIVISION

12

13   IN RE CALIFORNIA BAIL BOND                Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
14                                             NOTICE OF APPEARANCE OF JALLÉ
                                               DAFA FOR PLAINTIFFS
15
     THIS DOCUMENT RELATES TO:
16
     All Actions
17

18

19

20

21

22

23

24

25

26

27

28
                                                                     NOTICE OF APPEARANCE OF
     1997786.1                                                      JALLÉ DAFA FOR PLAINTIFFS
                                                               MASTER CASE NO. 4:19-CV-00717-JST
 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2               PLEASE TAKE NOTICE that Jallé Dafa of Lieff Cabraser Heimann & Bernstein, LLP
 3
     hereby enters an appearance as counsel of record on behalf of Plaintiffs Shonetta Crain and Kira
 4
     Monterrey (previously Serna) in in the above-captioned case.
 5
                 Ms. Dafa is admitted to practice in the State of California and before this Court. Plaintiffs
 6

 7   request that all notices given or required to be given and all papers filed or served or required to

 8   be served in the above-captioned matter be directed and served upon counsel at the address below:

 9               LIEFF CABRASER HEIMANN & BERNSTEIN LLP
                 Jallé Dafa (290637)
10
                 jdafa@lchb.com
11               275 Battery Street, 29th Floor
                 San Francisco, CA 94109
12               Telephone: (415) 956-1000
                 Facsimile: (415) 956-1008
13
     Dated: June 4, 2020                        Respectfully submitted,
14
                                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15

16
                                                By:/s/ Jallé Dafa
17                                                 Jallé Dafa
                                                   Attorneys for Plaintiffs
18                                                 Shonetta Crain and Kira Monterrey
19

20

21

22

23

24

25

26

27

28
                                                                                    NOTICE OF APPEARANCE OF
     1997786.1                                          -1-                        JALLÉ DAFA FOR PLAINTIFFS
                                                                              MASTER CASE NO. 4:19-CV-00717-JST
